Citation Nr: 0700964	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  96-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
Osgood-Schlatter's disease, rated as 20 percent disabling 
from October 7, 1993 to January 15, 2003, and as 30 percent 
disabling on and after January 16, 2003.

2.  Entitlement to an increased evaluation for left knee 
Osgood-Schlatter's disease, currently rated as 20 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
conjunctival cyst of the left eye, residual of old trauma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1952 to 
June 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in November 2004.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  

The issue of entitlement to an initial compensable evaluation 
for conjunctival cyst of the left eye, residuals of old 
trauma is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  From October 7, 1993 to January 15, 2003, right knee 
Osgood-Schlatter's disease was manifested by moderate knee 
disability.  On and after January 16, 2003, right knee 
Osgood-Schlatter's disease is manifested by marked knee 
disability.

2.  Left knee Osgood-Schlatter's disease is manifested by 
extension limited to 20 degrees due to pain, weakness, and 
incoordination.


CONCLUSIONS OF LAW

1.  From October 7, 1993 to January 15, 2003, the criteria 
for an evaluation in excess of 20 percent for right knee 
Osgood-Schlatter's disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5299-5262 (2006).

2.  On and after January 16, 2003, the criteria for an 
evaluation in excess of 30 percent for right knee Osgood-
Schlatter's disease have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5299-5262 (2006).

3.  The criteria for an evaluation of 30 percent, but no 
more, for left knee Osgood-Schlatter's disease have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5262 (2006); 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for right and left knee Osgood-
Schlatter's disease, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to a post-remand re-adjudication of the 
veteran's claims, February 2005 and June 2005 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
the claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  The letters also essentially requested 
that the veteran provide any evidence in his possession that 
pertained to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 491 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Service connection for bilateral Osgood-Schlatter's disease 
was granted by an August 1958 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014, effective June 5, 1958.  In a 
January 1995 rating decision, the RO assigned a 10 percent 
evaluation for bilateral Osgood-Schlatter's disease under 
Diagnostic Code 5014, effective October 7, 1993.  The veteran 
appealed.  In an October 2001 rating decision, the RO granted 
separate 10 percent evaluations for right and left knee 
Osgood-Schlatter's disease, under Diagnostic Code 5299-5262, 
effective October 7, 1993.  In a September 2003 rating 
decision, the RO assigned 20 percent evaluations for right 
and left knee Osgood-Schlatter's disease, effective October 
7, 1993.  A 30 percent evaluation was assigned for right knee 
Osgood-Schlatter's disease effective January 16, 2003.  

In a September 1993 VA medical record, the veteran reported a 
history of Osgood-Schlatter's disease.  Upon examination, 
there was bilateral lower extremity full range of motion, 4/5 
bilateral knee flexor muscle strength, and 4+/5 bilateral 
knee extensor muscle strength.  Deep tendon reflexes were 
trace to the bilateral knees.  The impression was Osgood-
Schlatter's disease, without arthritis.  In another September 
1993 VA record, the veteran reported knee pain and ambulated 
with a cane.  Examination showed full range of bilateral 
lower extremity motion, right knee 4+/5 strength, and left 
knee 4-/5 strength.  The assessment was arthritis.  In an 
October 1993 VA record, the veteran reported left knee pain.  
There was mild tenderness of the knee.  Arthritis was 
assessed.  An October 1993 VA general medical examination was 
conducted.  The veteran reported joint pain of the bilateral 
knees, difficulty walking, and weakness.  The veteran used a 
cane.  Upon examination, the veteran had an abnormal limp and 
dry rough skin over the knees.  

A November 1993 VA joints examination was conducted.  The 
veteran reported chronic knee pain and that he was unable to 
walk or stand for prolonged periods.  Examination showed an 
antalgic gait, an inability to squat, and prominent bumps at 
the bilateral tibial tuberosities.  Bilateral knee extension 
was to 0 degrees and flexion was to 100 degrees.  In a 
November 1993 VA medical record, the veteran reported chronic 
knee pain, left more than right.  There was a history of 
Osgood-Schlatter's disease.  Upon examination, the veteran 
ambulated with a cane, and had normal muscle strength, intact 
range of motion, and diminished sensation in the distal lower 
limbs.  A November 1993 VA bilateral knee radiology report 
impression was Osgood-Schlatter's disease, greater in the 
left, mild degenerative arthritis, and a demonstrated 
fracture of the tibial tubercle, bilaterally.  

At a September 2001 VA joints examination, the veteran 
reported knee pain and swelling, flare-ups upon exercise, and 
alleviation upon elevation and rest.  The veteran ambulated 
with a cane.  The veteran reported that he worked as a 
mechanic for 30 years, stopped working in 1980 when the 
company went under, and had not worked since that time.  Upon 
examination, the veteran walked slowly, with no list, tilt, 
or limp.  The veteran rose on his toes and heels with 
difficulty but could not squat.  There was a crunch upon left 
knee flexion and extension.  Right knee circumference was 41 
centimeters and left knee circumference was 40.8 centimeters.  
There were prominent tibial plateaus.  Bilateral knee 
extension was to 0 degrees, right knee flexion was to 114 
degrees, and left knee flexion was to 125 degrees.  There was 
no instability and negative drawer sign.  The diagnoses were 
Osgood Schlatter's disease, joint effusion, mild degenerative 
arthritis, and fracture of the bilateral tibial tubercles.  

In an August 2002 VA medical record, the veteran complained 
of right knee pain.  The veteran ambulated with a cane.  Upon 
examination, there was right knee restricted flexion and 
extension with sharp pain and left knee restricted flexion 
with dull pain.  The examiner noted that a magnetic resonance 
imaging scan (MRI) showed severe degenerative changes and 
degenerative tears of the medial and lateral menisci.  In a 
January 2003 VA record, the veteran was seen for follow-up.  
X-rays showed severe degenerative joint disease of the 
bilateral knees.  In another January 2003 record, the veteran 
reported a decrease in mobility and the veteran walked with a 
cane.  

In a February 2003 VA medical record, the veteran reported a 
history of severe degenerative joint disease of the bilateral 
knees, right greater then left, and degenerative tears of the 
bilateral medial/lateral meniscus.  The veteran presented 
status-post a fall two days prior.  The veteran reported pain 
of 10/10, increased swelling of the right knee, and a 
decreased ability to move the right leg.  Upon examination, 
the right knee was immobilized.  The right knee was warm, 
tender, swollen, and had decreased range of motion, 3/5 
power, and grossly intact sensation.  X-rays showed impacted 
fracture right proximal tibia and fibula. In another February 
2003 VA record, a history of right knee severe degenerative 
joint disease and severe degenerative tears of the lateral 
and medial meniscus was noted.  Examination revealed +1/2 
edema of the bilateral extremities, right greater than left.  
Severe knee ligament tear and bilateral degenerative joint 
disease were assessed.  In another February 2003 VA record, 
x-rays indicated a January 2003 impacted fracture of the 
right tibia, which was now a comminuted fracture of the right 
tibia.  In another February 2003 VA record, it was noted that 
a May 2002 MRI showed severe degenerative changes and 
degenerative tears of medial and lateral menisci.  

In a March 2003 VA medical record, the veteran had no 
complaints and was status-post casting of the nondisplaced 
right proximal tibia fracture.  The veteran was non-weight 
bearing and was using a wheelchair for ambulation.  Upon 
examination, the right leg cast was intact.  There was no 
distal toe swelling and intact toe sensation.  X-rays showed 
a right proximal tibia metaphyseal fracture, minimally 
displaced, and 3 degrees varus.  The assessment was healing 
right proximal tibia fracture.  Another March 2003 VA record 
assessed right knee severe degenerative joint disease and 
severe degenerative tears of the lateral and medial meniscus.  
Another March 2003 VA record noted no edema or swelling of 
the right leg.

At a March 2003 VA joints examination, the veteran reported 
intermittent stiffness, swelling, give-way, locking, and 
flare-ups precipitated by ambulation.  The veteran, prior to 
the fracture, was able to ambulate with a straight cane up to 
1/2 block.  The veteran reported occasional bilateral knee 
instability.  The examiner noted that the veteran's right leg 
was still in a cast from hip to foot.  Upon examination, 
there was left knee extension to 0 degrees and flexion to 90 
degrees, with pain, with additional limitation of motion due 
to pain, weakness, and lack of endurance.  There was left 
knee painful motion, tenderness anteriorly, a prominent 
anterior tibial tubercle, and stability within normal limits.  
The examiner reviewed a 1993 bilateral knee x-ray that showed 
Osgood Schlatter's disease, bilateral tibial tubercle 
fractures, and mild bilateral osteoarthritis; a May 2002 
right knee MRI that showed severe osteoarthritis with 
degenerative medial and lateral meniscus tear; and a February 
2003 right knee x-ray that showed minimally displaced 
fractures of the proximal tibia and fibula with slight 
separation, good anatomic alignment, and osteoarthritis.  The 
diagnoses were bilateral Osgood-Schlatter's disease, 
bilateral osteoarthritis, and recent right knee tibia and 
fibula fracture.

In an examination addendum, the examiner noted that the 
veteran had severe right knee osteoarthritis according to the 
May 2002 MRI and also had bilateral tibial tuberculous 
fractures in 1993.  The examiner confirmed that there was no 
evidence of left knee instability, that repetitive use of the 
left knee increased pain, but did not cause additional 
limitation of motion, that no specific left knee flare-ups 
were reported, and that Osgood-Schlatter's disease caused 
moderate left knee disability.

A March 2003 private x-ray of the right tibia and fibula 
showed comminuted fracture of the proximal tibia.  Private 
medical records from April 2003 showed the veteran was 
hospitalized for approximately two weeks for repair of the 
articular surface and repair of proximal tibial shaft 
fracture.  On admission, the veteran reported difficulty 
walking and functional decline.  The veteran ambulated with a 
cane and was independent in all activities of daily living.  
An x-ray indicated comminuted fracture of the right proximal 
tibia with articular involvement and subluxation.  Upon 
discharge, there was left lower extremity strength of 5/5, 
intact sensation, decreased range of motion, mild edema, and 
deep tendon reflexes of 1+.  Right lower extremity testing 
was not done secondary to pain.

In a June 2003 VA medical record, the veteran reported an 
infection of the right leg fracture repair, which was treated 
at a private hospital.  The veteran complained of 
intermittent right leg pain.  Upon examination, the veteran 
ambulated with a walker.  There was bilateral leg swelling, 
right greater than left, pitting, bilateral +1 edema, dark 
pigmentation along the right shin, and no focal deficits.  
Another June 2003 VA record noted degenerative joint disease.  
A July 2003 VA record indicated the veteran had a history of 
right fibular fracture and chronic leg swelling.  The veteran 
complained of right leg swelling and pains that started after 
the right fibular fracture.  Upon examination, the veteran 
ambulated with a walker.  There was bilateral leg edema, 
right greater than left, and no neurological deficits.  In 
another July 2003 VA record, the veteran complained of right 
knee pain since March 2003.  There was right leg swelling, 
pain, questionable Hoffman's, limited mobility, and good 
distal pulses.  The assessment was rule out deep vein 
thrombosis right leg.  

An August 2003 VA medical record noted a history of right 
fibular fracture, with right leg swelling and arthritis.  The 
veteran complained of severe recurrent lower right leg pain 
at the fracture site.  There was bilateral leg swelling.  The 
assessment was right fibula fracture.  Another August 2003 VA 
record noted degenerative joint disease and right tibia and 
fibula fracture and subsequent infection that caused chronic 
brawny and pitting right leg edema.  In an October 2003 VA 
record, the examiner noted a right tibia and fibula fracture 
and subsequent infection that caused chronic brawny leg 
edema.  The veteran was being followed at a private hospital.  

A July 2005 VA joints examination was conducted.  The veteran 
reported intermittently using a cane to walk, and right knee 
pain, stiffness, and weakness.  The veteran reported no 
constitutional symptoms or incapacitating episodes of 
arthritis.  The veteran reported limitations on standing and 
walking, and that he could only walk 1/2 block.  The veteran 
reported no knee deformity, give-way, instability, episodes 
of dislocation, subluxation, or locking, effusion, limitation 
of motion, flare-ups, or inflammation.  Upon examination, 
there was antalgic gait and evidence of abnormal weight 
bearing.  Right knee flexion was to 100 degrees, with pain 
beginning at 90 degrees.  Upon repetition, flexion was to 80 
degrees.  Pain was responsible for the additional limitation 
of motion.  There was no joint anklyosis.  There was 
prominence of bilateral tibial tubercles, a 3 inch scar of 
the medial side of the knee joint, left knee joint motion and 
stability, and the symptoms and pain were due to nonservice 
connected injury.  The diagnosis was right knee fracture, 
post open reduction internal fixation, which moderately 
affected chores, shopping, and recreation, and prevented 
exercise and sports, but did not affect traveling, feeding, 
bathing, dressing, toileting, and grooming.  

A February 2006 joints examination was conducted.  The 
veteran reported a history of bilateral knee problems, 
intermittent bilateral knee pain, and flare-ups upon 
ambulation.  It was noted that the veteran was unemployed 
since 1979 and was independent in his activities of daily 
living.  Upon examination, there was bilateral knee extension 
to 0 degrees and flexion to 120 degrees, with right knee 
crepitus and bilateral pain.  There was additional limitation 
of bilateral joint motion by 20 degrees due to pain, 
weakness, and lack of coordination.  Pain increased with 
flexion over 100 degrees and repetitive movement.  There was 
bilateral knee tenderness anteriorly, guarding of movement 
upon motion, but no edema, effusion, heat, instability, 
weakness, redness, or abnormal movement.  The veteran 
ambulated with a straight cane, had a slow antalgic gait, and 
mild bilateral knee varus.  There were prominent bilateral 
anterior tibial tubercles, right greater than left.  The 
examiner found no occupational aggravation.  The diagnoses 
were bilateral Osgood-Schlatter's disease, left greater than 
right, service-connected; osteoarthritis of the bilateral 
knees, secondary to Osgood-Schlatter's disease; and healed 
right proximal tibial fracture/open reduction/internal 
fixation, non-service connected.  The examiner found it 
impossible to differentiate between symptomatology due to 
nonservice-connected and service-connected knee disabilities.  

Right Knee

From October 7, 1993 to January 15, 2003, the veteran's right 
knee Osgood-Schlatter's disease was rated as 20 percent 
disabling under Diagnostic Code 5299-5262, which contemplates 
impairment of the tibia and fibula with moderate knee or 
ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Diagnostic Code 5299 represents an unlisted disability that 
is rated by analogy to one of the disorders rated under 38 
C.F.R. § 4.71, here, Diagnostic Code 5262.  See 38 C.F.R. § 
4.27 (2006).  A 30 percent rating contemplates malunion of 
the tibia and fibula with marked knee disability, and a 40 
percent rating contemplates nonunion of the tibia and fibula 
with loose motion, requiring brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The evidence of record demonstrated 
that although there was a fracture of the right tibia and 
fibula, there was no resulting malunion or nonunion.  In 
addition, right knee symptoms were moderate, and not marked, 
because although the evidence showed knee pain and ambulation 
with a cane, there was almost full range of knee motion, good 
muscle strength, and mild degenerative joint disease.  
Moreover, there was no evidence of loose motion requiring the 
use of a brace.  Accordingly, an increased evaluation under 
Diagnostic Code 5262 is not warranted.

The Board has considered other potentially applicable 
diagnostic codes for this time period.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 
5260, limitation of knee flexion provides a 20 percent rating 
if limited to 30 degrees, and a 30 percent rating if limited 
to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Under Diagnostic Code 5261, limitation of knee 
extension provides a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).  The medical evidence of record 
shows right knee flexion to 100 or 114 degrees and right knee 
extension to 0 degrees.  Accordingly, for this time period, 
an evaluation in excess of 20 percent is not warranted under 
Diagnostic Codes 5260 or 5261.

No other diagnostic codes are for application for this time 
period because the medical evidence of record does not 
demonstrate right knee ankylosis, recurrent subluxation or 
lateral instability, semilunar cartilage dislocation or 
removal, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5263 (2006).

On and after January 16, 2003, right knee Osgood-Schlatter's 
disease is rated as 30 percent disabling, which contemplates, 
as noted above, malunion of the tibia and fibula with marked 
knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 
40 percent rating contemplates nonunion of the tibia and 
fibula with loose motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The objective medical 
evidence of record shows marked right knee disability - 
severe degenerative joint disease due to Osgood-Schlatter's 
disease, severe tears of the meniscus, and moderate 
limitation of motion.  However, the objective medical 
evidence does not show nonunion of the tibia and fibula or 
loose motion requiring a brace.  Accordingly, an increased 
evaluation under Diagnostic Code 5262 is not warranted.

The Board has considered other potentially applicable 
diagnostic codes for this time period.  Schafrath, 1 Vet. 
App. 589.  A 30 percent rating is the highest possible 
evaluation under Diagnostic Code 5260 for limitation of knee 
flexion.  38 U.S.C.A. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, limitation of knee extension provides a 
30 percent rating if limited to 20 degrees, a 40 percent 
rating if limited to 30 degrees, and a 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The medical evidence of record shows right knee 
extension to 0 degrees.  Accordingly, an evaluation in excess 
of 30 percent is not warranted under Diagnostic Codes 5260 or 
5261.

No other diagnostic codes are for application during this 
time period because there was no evidence of right knee 
ankylosis, recurrent subluxation or lateral instability, 
semilunar cartilage dislocation or removal, or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5263. 

The Board has also considered whether there is any additional 
functional loss not contemplated within the right knee 
evaluations, throughout both time periods.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2006); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2006).  From October 7, 1993 to January 15, 2003, the 
veteran reported right knee pain.  The objective medical 
evidence of record demonstrated a limp, an antalgic gait, 
ambulation with a cane, swelling, and flare-ups upon 
exercise, but good muscle strength and no instability.  
Accordingly, there is no additional functional loss not 
already contemplated within the 20 percent evaluation for 
right knee Osgood-Schlatter's disease during this time 
period.  

On and after January 16, 2003, the veteran reported knee 
pain, intermittent swelling, stiffness, give-way, lock up, 
occasional instability, flare-ups upon ambulation, and 
weakness.  The veteran reported limitations on standing and 
walking, and that he could only walk 1/2 block.  The objective 
medical evidence of record showed that the veteran ambulated 
with a cane or walker, severe right knee osteoarthritis, and 
painful motion.  But the evidence also indicated there was no 
knee deformity, and no give-way, instability, dislocation, 
subluxation, locking, effusion, flare-ups, or inflammation.  
At the July 2005 VA examination, right knee flexion was 
limited to 80 degrees upon repetition, due to pain.  At the 
February 2006 VA examination, there was no edema, effusion, 
heat, instability, weakness, redness, or abnormal movement.  
But flexion and extension were additionally limited to 100 
degrees and 20 degrees, respectively, due to pain, weakness, 
and lack of coordination.  The evidence also showed guarding 
of movement.  The evidence thus showed painful motion and 
ambulation with a cane, but the veteran was independent in 
his activities of daily living, there was no instability, 
dislocation, effusion, swelling, or flare-ups, and the 
additional limitation of motion is not severe enough to 
warrant increased evaluations under the applicable diagnostic 
codes.  Accordingly, an increased evaluation on this basis is 
not warranted on and after January 16, 2003.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Knee

As indicated above, the current 20 percent evaluation for 
left knee Osgood-Schlatter's disease contemplates impairment 
of the tibia and fibula with moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262; see 
also 38 C.F.R. § 4.27.  A 30 percent rating contemplates 
malunion of the tibia and fibula with marked knee disability, 
and a 40 percent rating contemplates nonunion of the tibia 
and fibula with loss motion, requiring brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The objective medical 
evidence of record does not demonstrate left knee malunion of 
the tibia and fibula.  In addition, the evidence shows 
moderate, rather than marked, left knee disability, because 
there was left knee full or almost full range of motion, good 
muscle strength, and mild degenerative joint disease.  
Moreover, there was no evidence of the use of a brace due to 
loose motion.  Accordingly, an increased evaluation under 
Diagnostic Code 5262 is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Under Diagnostic Code 5260, limitation of knee 
flexion provides a 20 percent rating if limited to 30 degrees 
and a 30 percent rating if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
limitation of knee extension provides a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  The medical evidence of record 
demonstrates left knee flexion to 90, 100, 120, and 125 
degrees, and left knee extension to 0 degrees.  Accordingly, 
an evaluation in excess of 20 percent is not warranted under 
Diagnostic Codes 5260 or 5261.  

No other diagnostic codes are for application because the 
medical evidence of record does not demonstrate left knee 
ankylosis, recurrent subluxation or lateral instability, 
semilunar cartilage dislocation or removal, or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5263. 

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating for left knee Osgood-Schlatter's disease.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
at 206.  Factors involved in evaluating and rating 
disabilities of the joints include:  weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement. 38 C.F.R. § 4.45.  The veteran 
reported chronic left knee pain and flare-ups upon 
ambulation.  But the objective medical evidence of record 
shows good muscle strength, full or almost full flexion and 
extension, and no instability.  The evidence also showed an 
antalgic gait, ambulation with a cane or walker, a limp, 
painful motion, and intermittent swelling.  At the July 2005 
VA examination, the veteran reported no deformity, giveway, 
instability, dislocation, subluxation, locking, effusion, 
limitation of motion, flare-ups, or inflammation.  At the 
February 2006 VA examination, the examiner found guarding 
with movement, tenderness, and an antalgic gait, but no 
edema, effusion, heat , instabling, weakness, redness, or 
abnormal movement.  There was flexion to 120 degrees and 
extension to 0 degrees, but both were limited by an 
additional 20 degrees due to pain, weakness, and 
incoordination.  Thus, the veteran's left knee extension was 
to 20 degrees, which warrants a 30 percent evaluation under 
Diagnostic Code 5261, for limitation of knee extension.  The 
Board finds, therefore, that an increased evaluation to 30 
percent on this basis is warranted.  However, a rating in 
excess thereof is not warranted, as extension of the knee has 
not been shown to be limited to 30 degrees.

The Board notes that separate evaluations for limitation of 
extension and limitation of flexion of the left knee are not 
warranted because the medical evidence of record shows left 
knee flexion and extension are limited throughout the time 
period to a noncompensable degree.  See VAOPGCPREC 9-2004 
(holding that a veteran can receive separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 if a particular 
knee disorder or two different knee disorders cause both 
limitation of flexion and limitation of extension of the same 
joint).  

Moreover, the Board also notes that a separate evaluation for 
x-ray evidence of degenerative arthritis with painful motion 
is not warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (holding that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis established by X-ray is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint).  Here, such a separate evaluation would constitute 
pyramiding because painful left knee motion, as noted above, 
is the basis of the increased evaluation found under Deluca.  
38 C.F.R. § 4.14 (2006) (noting that the evaluation of the 
same disability or the same manifestations of a disability 
constitutes pyramiding and is prohibited).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the evaluations for right and left knee Osgood-
Schlatter's disease in this case are not inadequate.  The 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalization due to 
Osgood-Schlatter's disease and marked interference of 
employment has not been shown due to the knee disabilities.  
The veteran reported that he lost his job in 1980 when the 
company went under and had not worked since that time.  A VA 
examiner specifically found no occupational aggravation.  
Accordingly, the RO did not err by not referring this appeal 
for an extraschedular evaluation.  


ORDER

An increased evaluation for right knee Osgood-Schlatter's 
disease from October 7, 1993 to January 15, 2003 is denied.

An increased evaluation for right knee Osgood-Schlatter's 
disease on and after January 16, 2003 is denied.

A rating of 30 percent, but no more, for left knee Osgood-
Schlatter's disease is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

In a January 2005 remand, the Board noted that it was unclear 
which, if any, of the veteran's multiple left eye symptoms 
were related to the service-connected left eye disorder.  The 
Board requested that the RO arrange for a review of the 
claims file by an appropriate health care provider to 
determine the nature and severity of the veteran's service-
connected eye disorder, to include a description of the 
symptoms due to the disorder.  

Although the RO's request for an eye examination and/or 
review of the claims file was in accordance with the 
instructions contained in the Board Remand, the examination 
is insufficient.  The examination report does not describe 
which left eye symptoms are related to the service-connected 
left eye disorder and does not address the eye symptoms 
required for evaluation and contained in the appropriate 
Diagnostic Code.  The Board cannot determine the appropriate 
evaluation for the veteran's left eye disorder without such 
information.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information for 
evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran an 
examination by a health care provider with 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected left eye 
disorder.  The claims file must be made 
available to and reviewed by the examiner.  
Any necessary test or studies must be 
conducted and all findings must be 
reported in detail.  The examiner must 
make findings regarding the impairment of 
visual acuity or field loss, pain, rest-
requirements, and episodic incapacity, due 
to the veteran's service-connected left 
eye disorder.  The examiner must 
differentiate, if possible, between 
symptoms related to the service-connected 
left eye disorder and any symptoms related 
to nonservice-connected left eye 
disorders.  If any of the information 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
each opinion expressed must be provided.  
The report must be typed.  

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


